DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  “a cap layer cap layer”.  The claim language is confusing and it appears to be a duplication of the term “cap layer”.  Applicant is recommended to remove the duplicated term, or appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102 (a)(1)  as being anticipated  by Clarke (US 9089178 B1).
Regarding claim 1, Clarke discloses a hair apparatus (Fig. 1, 10), comprising: a cap layer (Fig. 5, 40) configured to fit around a circumference of a user's head; at least one lace part disposed in a front portion of the cap layer (Fig. 1, 76 & Fig. 5. Refer to Cl 3 L 7-8 “a drawstring 76 is coupled to the head covering 12 around the lower band 30. The examiner notes that the lace is interpreted by the drawstring 76 according to the definition of “lace” in the dictionary: “a cord or string for holding or drawing together”. .

Claim 1 is rejected under 35 U.S.C. 102 (a)(1)  as being anticipated  by Wilson (US 20110180091 A1).
Regarding claim 1, Wilson discloses a hair apparatus (Fig.1, 10), comprising: a cap layer (Fig. 3, 26) configured to fit around a circumference of a user's head (Fig.5); at least one lace part (Fig. 3, 14 and para. 0019 “and include short hair 14, lace, or other sewable material to attach the wig base to the user's braided hair) disposed in a front portion of the cap layer (Fig. 3); and a plurality of hair combs (Fig. 3, 20) attached to the inside surface of the cap layer (Fig. 3).

Conclusion
Additional references were also reviewed during the examination of this application and listed for your reference in the notice of reference-cited form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARIM ASQIRIBA/Examiner, Art Unit 3772  

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772